Citation Nr: 0703758	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-40 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for residuals of 
asbestos exposure, to include chronic obstructive pulmonary 
disease (COPD) and emphysema.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1951 to February 1955 and from August 1955 to July 
1959.

Procedural history

This appeal arose from an August 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico which denied the veteran's claims of 
entitlement to service connection for arthritis of multiple 
joints and for a pulmonary disability, claimed to be a 
residual of asbestos exposure.  Original jurisdiction over 
these claims resides in the RO in Portland, Oregon.

In September 2006, the veteran presented testimony at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge (VLJ) at the Portland RO.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

Clarification of issue on appeal

In the August 2003 rating decision which forms the basis for 
this appeal, the Albuquerque RO listed six issues pertaining 
to arthritis (involving bilateral hips, knees and ankles).  
The Portland RO, in the October 2004 statement of the case, 
condensed those six issues into one.  Because the facts and 
law pertaining to all of the claimed joints is identical, the 
Board agrees with the RO.  

Issues not on appeal

In January 2005, the veteran field a claim of entitlement o 
service connection for neuropathy of the hands and feet.  
That claim was denied by the Portland RO in an August 2005 
rating action.  The veteran did not disagree with that 
decision.  That issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA]. 


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed arthritis of multiple 
joints is not related to cold exposure or any other incident 
of his naval service.

2.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed COPD and/or emphysema is 
not related to asbestos exposure aboard ship, or to any other 
incident of his naval service.


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred or 
aggravated in military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2.  Residuals of asbestos exposure, to include COPD and/or 
emphysema, were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for arthritis of 
multiple joints (bilateral hips, knees and ankles).  He 
contends that he was exposed to harsh winter weather aboard 
naval vessels and that such caused arthritis.  The veteran 
also seeks service connection for a pulmonary condition, 
which he contends is due to exposure to asbestos in service.


In the interest of clarity, the Board will first discuss 
certain preliminary matters and then proceed to analyze the 
claims and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

As an initial matter, the Board observes that the veteran has 
been furnished VCAA letters in January 2003, May 2003, June 
2003 and March 2006.  The June 2003 letter in essence 
recapitulated previous VCAA notice, and the March 2006 VCAA 
letter further brought the veteran up to date.  The Board's 
discussion will therefore focus on those two letters.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The June 2003 VCAA letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show that there exists 
a current disability; that there was an injury or disease in 
service; and that there is a relationship between the current 
disability and the injury or disease in service.  The letter 
specifically informed the veteran that "We . . . need 
medical evidence showing you have a disability caused by your 
[claimed asbestos exposure."; and "We also need medical 
evidence showing you have a disability caused by your 
[claimed cold] exposure.  See the June 3, 2003 VCAA letter, 
page 1.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2003 VCAA letter, the veteran was informed that VA had 
already received the veteran's service medical records, as 
well as VA medical treatment records from the Portland VAMC.  
This letter also notified the veteran that VA would assist 
him by providing a medical examination.  [The medical 
examination in question was completed in June 2003.]  The 
March 2006 VCAA letter informed the veteran "We will get any 
Federal records you tell us about."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2003 VCAA letter asked the veteran  to provide 
information concerning non-VA medical treatment so that the 
RO could request such medical records on his behalf.  See the 
June 2003 VCAA letter, page 2.  
The veteran was also requested to furnish additional 
information concerning his in-service cold exposure and 
exposure to asbestos, which he did.  The March 2006 VCAA 
letter in essence asked the veteran to tell the RO about any 
recent evidence concerning his claims.  That letter informed 
the veteran that "you are responsible for getting any 
private records you identify", although we will try to help 
you if you ask us."  See the March 20, 2006 VCAA letter, 
page 2.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The veteran was specifically advised by the letter sent to 
him in March 2006 that he should inform the RO "if you have 
any information or evidence that you have not previously told 
us about or given to us."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  See the March 20, 
2006 VCAA letter, page 2.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the first element, veteran status, has been 
established. The second and third elements, current existence 
of a disability and relationship of such disability to the 
veteran's service, were the subject of the June 2003 VCAA 
letter, as is described above. 

Elements four and five, degree of disability and effective 
date, are moot because service connection has never been 
granted (and as explained below is not now being granted by 
the Board). In any event, the veteran received complete 
Dingess notice via the March 20, 2006 letter, which 
specifically referenced Dingess.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records as well 
as post-service medical  records.  As was noted above, the 
veteran was accorded a VA examination in June 2003.  The 
veteran and his representative have not identified any 
outstanding evidence.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
PTSD claim has been consistent with the provisions of the 
VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing 
which was chaired by the undersigned VLJ at the RO in 
September 2006.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



1.  Entitlement to service connection for arthritis of 
multiple joints.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With respect to element (1), current disability, degenerative 
joint disease of multiple joints was first noted in the 
medical records in July 2000.  The June 2003 VA examiner 
diagnosed widespread diffuse degenerative joint disease or 
arthritis involving the hips, knees and ankles.  Element (1) 
is therefore met.

Concerning element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

As for disease, there is no evidence of arthritis in service 
or within the one year presumptive period after service.  As 
noted immediately above, arthritis was not noted in the 
medical records until decades after the veteran left naval 
service.

Concerning injury, the only injury alleged by the veteran is 
exposure to cold while in service.  Specifically, he has 
described how he was exposed to harsh conditions while aboard 
a minesweeper operating in the waters offshore Korea during 
the Korean Conflict.  In support of his claim, he has 
submitted photographs, which are not identified with any 
specificity but which purport to be, and in fact appear to be 
of ice coating a naval vessel.      

The Board is aware that the veteran's service medical records 
do not indicate any frostbite or for that matter any other 
symptoms associated with exposure to cold temperature.  
Nonetheless, for the purposes of this decision, the Board 
will accept the veteran's statements concerning exposure to 
cold aboard ship.  Element (2) is therefore satisfied to that 
extent.

Turning to crucial element (3), medical nexus, there is only 
one competent medical opinion in the file, that of the June 
2003 VA examiner.  After examination of the veteran, the 
examiner concluded that there were no physical signs of cold 
injury.  The examiner further concluded that more probable 
causes of the veteran's arthritis were post-service 
occupational exposures, obesity and age [the veteran was 69 
years of age at the time of the examination.   

There is no competent medical opinion to the contrary.  To 
the extent that the veteran contends that his arthritis is a 
result of in-service exposure to cold, it is well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

As was described in the VCAA discussion above, the veteran 
has been accorded ample opportunity to provided medical 
evidence in support of his claim 
[i.e., medical nexus evidence].  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a veteran's 
responsibility to support a claim of entitlement to VA 
benefits]. 

The Board observes that the veteran has appears to indicate 
that he had had joint problems continually after service.  
See the September 2006 hearing transcript, 
page 9.  As discussed in the law and regulations section 
above, service connection may be considered if there has been 
continuous symptomatology after service.  See 38 C.F.R. 
§ 3.303(b) (2006).  However, as discussed above there is no 
objective medical evidence of arthritis in service or for 
decades thereafter.  Supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case. Continuity of 
symptomatology after service is therefore not demonstrated.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.



2.  Entitlement to service connection for residuals of 
asbestos exposure, to include chronic obstructive pulmonary 
disease (COPD) and emphysema.

The veteran seeks service connection for a pulmonary 
disability, which he contends is a residuals of asbestos 
exposure aboard ship in service.

Relevant law and regulations

The law and regulations generally pertaining to service 
connective have been set out above and will not be repeated.

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. Cancers of the larynx and pharynx, as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure. Thus persons with asbestos 
exposure have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer. 
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction. Furthermore, it was revealed that many of these 
shipyard workers had only recently come to medical attention 
because the latent period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  See also VA 
O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease. 
See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988).


Analysis

The Board's analysis will follow the Hickson pattern, 
described above.

With respect to current disability, the medical evidence of 
record is somewhat ambivalent as to whether any pulmonary 
disability in fact exists.  X-ray studies have demonstrated 
slight pleural thickening.  The June 2003 VA examiner 
indicated that mild chronic COPD or emphysema could be 
present.  For the purposes of this decision, the Board will 
assume that element (1), current disability, has been met.

The Board adds, however, that as noted by the June 2003 VA 
examiner x-ray studies have identified no specific 
artifactual residuals of asbestos exposure.  

As for element (2), there is no evidence of COPD or emphysema 
in service, although the veteran was diagnosed as having 
pneumonia in June1951.  
The veteran's contention, in any event, is that he was 
exposed to asbestos aboard ship.  The Board has no reason to 
doubt the veteran's contentions in light of the provisions of 
M21-1, described in the law and regulations section above.  
The veteran served aboard a World war II era minesweeper, and 
VA has recognized that such vessels were ridden with 
asbestos.  Element (2) has therefore also been met.  

As with the first issue on appeal, the critical element is 
element (3), medical nexus.  Also as with the first issue on 
appeal, the only competent medical nexus opinion is that of 
the June 2003 VA examiner, and it is against the veteran's 
claim.

The June 2003 VA examiner indicated that x-rays showed no 
evidence of residuals of asbestos exposure.  The examiner 
stated that it was less likely than not that any lung 
problems were due to his military service.  Rather, the 
examiner indicated that the veteran's history of cigarette 
smoking may have been responsible for his chronic morning 
cough, wheezing and shortness of breath.  

There is no competent medical evidence to the contrary.  As 
indicated above, the veteran himself cannot supply the 
required medical nexus evidence.  See Espiritu, supra.  
Element (3) has not been met, and the veteran's claim fails 
on that basis.

The Board further observes in passing that the veteran does 
not appear to contend that the only medically identified 
cause of his lung problems, tobacco use, was related to his 
naval service.  In any event, service connection for diseases 
arising out of the us of tobacco products is specifically 
precluded by law.  See 38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2006).  

In summary, for reasons discussed above the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim.  The benefits sought on appeal are accordingly denied.


ORDER

Service connection for arthritis of multiple joints is 
denied.

Service connection for residuals of asbestos exposure, to 
include chronic obstructive pulmonary disease and emphysema, 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


